There is no basis to disturb the award. The appraisal was made pursuant to the procedure set forth in the parties’ lease. The appraisers averred that they complied with the Court of Appeals’ order that the net lease must be taken into account when valuing the demised premises (see 936 Second Ave. L.P. v Second Corporate Dev. Co., Inc., 10 NY3d 628 [2008]). The motion court properly determined that there was no evidence of fraud, bias or bad faith in the appraisal process. Nor was the award irrational. Absent such evidence, “the appraisal should stand” (Rice v Ritz Assoc., 88 AD2d 513, 514 [1982], affd 58 NY2d 923 [1983]). Concur — Mazzarelli, J.E, Acosta, DeGrasse, Richter and Manzanet-Daniels, JJ.